DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7,9,12-14,18-19, 22,25,27-28 and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11187059. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the instant case is similar in scope to claim 1 of the patented case except for the addition of the configuration and functions of the “the sealing locations…” recited in the patented claim 1.   Therefore, the pending claim is fully encompassed by the narrower patented claim and obviously directed to the same invention. 
Dependent claims 2-7, 9,12-14,18-19, 22, 25, 28 and 30 are similar in scope to patented claims 2-17. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 25, 27, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 3, 4, 7, 25, 27, 28 and 30 there is no antecedent basis for “the isolation sleeve”. For examination purposes, the above limitation will be interpreted as “the isolation member” as claimed in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12-14, 18-19, 21, 25, 27-28 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Churchill (U.S. Publication No. 20120073828).
In regards to claim 1, Churchill teaches a downhole tool (20; Fig. 1-7) comprising: 
a hollow body (22) having a wall (22 has a wall) and a port (28) in the wall; a closing sleeve (30) movable relative to the body to close the port (pp[0194]-[0196] – sleeve 30 moves from an open position, where port 28 is aligned with port 32, to a closed position, where port 28 is blocked by the sleeve 30.); 
a seal (34) between the body (22) and the closing sleeve (pp[0182]- 30 is a closing sleeve as  it normally closes the side port 28) and configured to hold differential pressure (pp[0190] – the cross sectional area over which the pressure acts is the area defined by the seals 34, therefore the seals 34 hold differential pressure.), and
 an isolation member(Fig.1, 5: the sides of 50,70 that are in contact with the internal diameter of 30 are sleeves, therefore, 50,70 are isolation sleeves. Similarly, 80/110 are also isolation sleeves) deployable to isolate the seal from differential pressure (pp[0193],[0194],[0203], fig. 3-  device 70/110 covers the ports 28, 32 and any fluid pressure from above will create a pressure force across the device 70, which isolates seal 34 from differential pressure.).

In regards to claim 2, Churchill teaches the tool of claim 1, wherein the tool (20) is a circulation tool configured for mounting in a drill string (pp[0181] – tool 20 is a circulation tool intended for location in a drill string) and whereby, in use, opening the tool allows fluid to flow from a drill string directly into a surrounding annulus while bypassing the section of the drill string below the tool (pp[0181] - a side port 28 in the body 22 may be opened to permit drilling mud, or other fluid, to pass directly from the tool 20 into the annulus surrounding the drill string.).  

In regards to claim 3, Churchill teaches the tool of claim 1, wherein the isolation member (70,50/110,80), when configured to isolate the seal from differential pressure (Fig. 3, 7), at least temporarily prevents reactivation of the downhole tool (pp[0194]-[0196] – sleeve 30 moves to a closed position, where port 28 is blocked by the sleeve 30 due to device 70. The sleeve 30 will remain closed until 70, 50 are removed and a further device 50 is landed in the tool 20. Note that the term “reactivation” is not defined in the disclosure. For examination purposed, it will be interpreted as when the port is open.), but allows passage of fluid through the hollow body (Fig. 3 – the isolation member 70 is a hollow tubular so it will allow some fluid passage.).  

In regards to claim 4, Churchill teaches the tool of a claim 1, wherein the isolation member is configurable to permit the port to be re-opened (pp[0196] – 70,50 can be removed and the sleeve 30 can be reopened when another device 50 is landed in the tool 20.).  

In regards to claim 5, Churchill teaches the tool of claim 1, wherein a port (32) is provided in the closing sleeve (30).  

In regards to claim 6, Churchill teaches the tool of claim 1, wherein at least two seals
(upper and lower 34) are provided between the body (22) and the closing sleeve (30), with the closing sleeve (30) in the port- closing position (Fig.1) a first seal being located on a first side of the port (upper seal 34) and a second seal being located a second side of the port (lower 34), the first seal being at least temporarily uncovered as the closing sleeve moves between port-open and port-closed positions (Fig. 1 is the closed position of port 28 where the port 32 on the sleeve 30 is above the first seal (upper 34). Fig. 2 is the open position of port 28 where the port 32 of the sleeve 30 is below the first seal (upper 34). Therefore when the sleeve 30 moves between port-open and port-closed positions (pp[0195]-[0196]), the first seal (upper 34) will temporarily be uncovered due to port 32 of the sleeve 30.).

In regards to claim 7, Churchill teaches the tool of claim 6, wherein the isolation member (70, 50/110, 80) is configurable to isolate the first seal (Figs. 3, 6-7- uppers seal 34), or wherein the isolation sleeve (70, 50/110, 80) is configurable to isolate the first seal (Figs. 3, 6-7- uppers seal 34), wherein the second seal is configurable to isolate the first seal (Fig. 3,7- lower seal 34 isolates upper 34 from any fluid below lower seal 34.).  

In regards to claim 9, Churchill teaches the tool of claim 1, wherein the closing sleeve (30) is configured to be moved relative to the body (22) in at least one direction (Fig. 1-2, pp[0190], [0194]-[0194]) by differential pressure (the sleeve 30 can move up and down due to differential pressure.).  

In regards to claim 12, Churchill teaches the tool of claim 1, wherein the closing sleeve (30) is configured to be at least partially occluded by an activation device (50), such that a differential pressure may be developed across the occluded sleeve (pp[0190] - The device 50 now substantially occludes the sleeve 30, such that an increase in the pressure of the fluid in the string above the tool 20 will create a significant differential pressure across the sleeve 30.).  

In regards to claim 13, Churchill teaches the tool of claim 1, wherein the closing sleeve (30) is configured to be moved relative to the body (22; Figs. 1-3) in at least one direction by a biasing arrangement (pp[0190], [0196]- spring 31).  

In regards to claim 14, Churchill teaches the tool of claim 13, wherein the biasing arrangement comprises a spring (Figs 1-3 – spring 31).

In regards to claim 18, Churchill teaches the tool of claim 1, wherein the isolation member comprises an isolation sleeve  configured for location at least partially within the closing sleeve (70,50/110, 80 is located within the sleeve 30; Fig. 3, 7).  

In regards to claim 19, Churchill teaches the tool of claim 18, wherein the isolation sleeve (70,50/110, 80) is configured for sealing engagement with the closing sleeve (Fig. 3, 9-10 – sealing engagement via seals 94), or wherein the isolation sleeve is configured for sealing engagement with the closing sleeve at least one of above and below a port provided in the closing sleeve.  


In regards to claim 21, Churchill teaches the tool of claim 18, wherein a further seal (seal 94; Fig. 3, 9-10) is provided between the isolation sleeve (110, 80) and the closing sleeve (30).  

In regards to claim 25, Churchill teaches the tool of claim 1, wherein the isolation member (70,50/110, 80) is configured to engage a profile (36) provided in the closing sleeve (30).  

In regards to 27 Churchill teaches the tool of claim 1, wherein the isolation member (70,50/110, 80) is configured for sealing engagement with the body (70,50/110, 80 are disposed within 30 and are therefore in sealing engagement with body 22 via 30 which contains seals 34 between the 30 and 22; Figs. 1-7)  

In regards to claim 28, Churchill teaches the tool of claim 1, wherein the body defines a seal bore for sealing engagement with the isolation member (Fig.5: the inner bore of the closing sleeve 30, approximate element 72, is the seal bore.).  

In regards to claim 30, Churchill teaches the tool of claim 28, wherein the isolation sleeve and the body seal bore are configured such that sealing engagement therebetween is possible at different relative positions of the isolation member (70, 50) and body (Figs. 3, 5, – As 70 slides down within the seal bore of the closing sleeve 30 when it is being pumped down into place, it seals at each of those positions, before settling at the Fig. 5 position.).  

In regards to claim 31, Churchill teaches the tool of claim 1, wherein the isolation sleeve (70/50) comprises two spaced-apart sealing locations (Fig.3, 5: the outer surface of 70 is one sealing location and the outer surface of 50 is another sealing location.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Churchill (U.S. Publication No. 20120073828) in view of Carisella (U.S. Patent No. 5975205).
In regard to claim 22, Churchill teaches the tool of claim 21 and the seal (seal 94; Fig. 3, 9-10) seal between the isolation sleeve (80; Fig. 8, 9) and the closing sleeve (30).
However, Churchill is silent regarding wherein the seal comprises at least one of a metal-to-metal seal and an elastomer seal.  
Carisella, drawn thru tubing graveling packing system comprising a sleeve valve for circulation of gravel packing fluid, discloses that the seal comprises at least one of a metal-to-metal seal and an elastomer seal (Fig. 3J, Col. 11, lines 16-21- The sleeve has a series of elastomeric O-ring seal elements 191, 192 and 193.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Churchill such the seal is an elastomer seal as taught by Carisella as a well-known seal used to affectively isolate components/prevent leakages along the sleeve (Col. 11, lines 16-27). 

Conclusion
Prior art that are not relied upon but pertinent to the case:
Churchill (U.S. Publication No. 20090056952), drawn to a downhole bypass tool for incorporation in a tubular string  that comprises sliding sleeve members to control fluid flow through ports on the bypass tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676